Citation Nr: 0215519	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  97-20 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right knee disability 
on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to August 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a right knee disability, claimed as secondary 
to her service-connected left knee disability.  When this 
case was previously before the Board in February 1999, it was 
remanded for additional development of the evidence.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran is service-connected for chondromalacia of 
the left knee with degenerative changes, evaluated as 30 
percent disabling.

2.  Medical opinions of record establish that the veteran's 
right knee chondromalacia and arthritis are aggravated by the 
service-connected left knee disability.


CONCLUSION OF LAW

Right knee chondromalacia and arthritis are aggravated by 
service-connected left knee disability.  38 C.F.R. § 3.310(a) 
(2001); Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en 
banc).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case. A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
a supplemental statement of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The Board 
notes that the RO apprised the veteran of the provisions of 
the VCAA and set forth the actions required by the veteran, 
as well as the assistance the VA would provide in the 
development of the case in a February 2002 letter.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the VA's duty to notify the veteran of the 
information and evidence necessary to substantiate her claim 
have been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains private and VA clinical opinions as to the etiology 
of the disability at issue.  Accordingly, the Board finds 
that all information and evidence have been developed to the 
extent possible and that no prejudice will result to the 
veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The veteran seeks service connection for her right knee 
disability, and alleges that it is secondary to her service-
connected chondromalacia of the left knee with degenerative 
changes.  

The record demonstrates that the veteran has reported 
complaints of right knee pain for many years.  During a VA 
joints examination in September 1996, it was noted that she 
reported that both knees gave out on her.  An examination 
revealed limping and dragging of the left leg.  The examiner 
prepared an addendum to the examination report and reiterated 
that the veteran limped all the time.  The diagnosis was that 
the veteran had chronic complaints of both knees.  

Private medical records dated in 1997 and 1998 have been 
associated with the claims folder.  In a clinical notation 
dated in May 1998, the physician reported that the veteran 
had brought medical records from the VA, to include the 
report of a left knee arthroscopy in 1997.  The examiner 
commented that it was his opinion that limited symptoms in 
either lower extremity could be exacerbated by limping or 
altered gait mechanics.  He added that it was very possible 
that if the veteran had a prolonged course with the injury 
and recovery of the left leg and knee, that this possible 
affected her right side.  The impression was persistent pain 
of the right knee.

VA outpatient treatment records dated in 1998 and 1999 have 
been associated with the claims folder.  When she was seen in 
September 1998, it was noted that the veteran walked with a 
pronounced limp.  

The veteran was afforded a VA examination of the joints in 
June 1999.  The examiner noted that he had reviewed all the 
medical records sent to him from the VA.  He reported he had 
reviewed X-ray studies of the right knee from earlier that 
month that revealed mild degenerative changes including 
osteophyte spurs of the tibial eminence.  Following the 
examination, the examiner commented that the veteran at some 
point began having symptoms in the right knee.  He stated 
that it was obvious that the veteran had chondromalacia and 
degenerative arthritis in the right knee.  The physician 
further noted that the right knee problem would not be caused 
by the left knee problem.  He also indicated that both knees 
were apparently uncomfortable and made the veteran limp and 
have an abnormal gait.  He believed the limping could, to a 
small degree, aggravate the symptoms in the opposite knee, 
and that the same could be said for both knees.  He opined 
that he did not find documented evidence that the right knee 
present problem is directly related to something that 
happened in service and certainly the right knee problem is 
not secondary to the left knee problem.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

In this case, the evidence supporting the veteran's claim 
consists of her statements, to include her testimony at a 
hearing at the RO in May 1998 and opinions from both private 
and VA physicians.  As noted above, although it is clear that 
the VA physician concluded that the veteran's right knee 
disability was not directly due to her service-connected left 
knee disability, the fact remains that he also stated that 
the left knee condition aggravated the right knee disability.  
This provides a sufficient basis on which service connection 
may be granted.  The Board points out that this opinion is 
supported by the conclusion of the veteran's private 
physician.  There is no evidence in the claims folder to the 
contrary.  Accordingly, the Board finds that that 
preponderance of the evidence supports the claim for service 
connection for right knee chondromalacia and arthritis on a 
secondary basis on the basis of aggravation.


ORDER

Service connection for a right knee disability on a secondary 
basis is granted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

